856 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steven DODRILL, Petitioner-Appellant,v.Arthur TATE, Jr., Respondent-Appellee.
No. 87-4161.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1988.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and THOMAS G. HULL, Chief District Judge.*

ORDER

2
Steven Dodrill appeals the district court's judgment dismissing his petition for writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Dodrill claimed that his rape convictions were supported by insufficient and erroneous evidence and that he was denied his sixth amendment right to compulsory process.  The district court concluded that Dodrill's trial was fundamentally fair.


4
Upon consideration, we conclude that the district court's judgment should be affirmed.  Dodrill's trial was fundamentally fair.  Venue was established by testimony regarding photographs of the rapes.  The photographs were properly admitted into evidence pursuant to Ohio Rev.Code Secs. 2907.01(a) and 2907.02(a)(1)(B).  Dodrill's conviction was also sufficiently supported by evidence.  The evidence was such that a rational trier of fact could reasonably have found him guilty of rape.   See Jackson v. Virginia, 443 U.S. 307 (1979);  Brown v. Davis, 752 F.2d 1142, 1144 (6th Cir.1985).


5
We also conclude that Dodrill received his sixth amendment right to compulsory process.  The misplaced negatives did not amount to a suppression of evidence by the trial court, and he was afforded due process when the trial court granted a continuance to allow him an opportunity to locate the negatives and present the evidence.   See Bennett v. Scroggy, 793 F.2d 772, 774 (6th Cir.1986).


6
Accordingly, the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation